Citation Nr: 0400464	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia




THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for the award of a total compensation rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney







ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the RO.  

The veteran appealed this decision to the Board, and in a 
January 2003 decision the Board denied the claim for an 
effective date earlier than August 31, 2001, for the award of 
TDIU.  

The veteran appealed the January 2003 decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

In a July 2003 Joint Motion to the Court, the parties 
requested that the January 2003 decision be vacated and that 
matter be remanded for the Board to address fully whether the 
duty to notify has been satisfied, pursuant to 38 U.S.C.A. 
§ 5103(a).  

The parties also asked that the matter be remanded for the 
Board to provide an adequate statement of the reasons and 
bases for its decision and to fully assist the veteran with 
his claim.  

In a July 2003 Order, the Court granted the Joint Motion, and 
the case was thereafter returned to the Board.  

(This matter is now being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran and his attorney if further action is 
required on his part.)  



REMAND

(1)  Duty to Assist

There has been a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

In this case, given action discussed hereinabove, the Board 
finds that the RO should take appropriate steps that veteran 
be notified of what he should do and what VA would do to 
obtain additional evidence, with respect to the issue of an 
effective date earlier than August 31, 2001, for the award of 
a TDIU.  


(2)  Development

The record reflects that the veteran received treatment for 
his service-connected disabilities at the VA medical center 
in Beckley, West Virginia.  

The record also reflects that the veteran had been 
hospitalized for his service-connected disabilities at the VA 
medical centers in Beckley, West Virginia, and in Richmond, 
Virginia.  

These VA hospital and treatment records are not in the claims 
folder, and they could be relevant to the veteran's claim for 
an earlier effective date.  The RO should attempt to obtain 
the veteran's VA hospital and treatment records for the one-
year period preceding August 31, 2001.  

The duty to assist the veteran in the development of facts 
pertinent to his claim for an earlier effective date for an 
award of a TDIU includes obtaining all relevant records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Likewise, the veteran must be afforded an opportunity to 
submit employment records showing the impact of his service-
connected disabilities on employment during the one-year 
period preceding August 31, 2001.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

The question to be addressed is whether the veteran was 
capable of performing the physical and mental acts required 
by employment and not whether he was, in fact, employed.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here again, the veteran must be afforded an opportunity to 
submit education and training records that identify the level 
of his education and training during the one-year period 
preceding August 31, 2001.  Likewise, the veteran's 
vocational rehabilitation and education folder, if any, 
should be associated with the claims folder.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for the issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him for his 
service-connected disabilities during the 
one-year period preceding August 31, 
2001.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, including those records 
from the VA medical centers in Beckley, 
West Virginia, and in Richmond, Virginia.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

3.  The RO should take appropriate steps 
to contact the veteran and have him 
submit any additional medical evidence to 
support his claim for an effective date 
earlier than August 31, 2001, for the 
award of a TDIU.  In this regard, the 
veteran should be invited to submit 
employment records that show the effects 
of his service-connected disabilities on 
his ability to maintain employment.  In 
particular, the veteran should be asked 
to present any competent evidence that 
tends to support his assertion that he 
was precluded from working during the 
one-year period prior to August 31, 2001, 
due solely to his service-connected 
disabilities.  

4.  The veteran in this regard should 
also be appropriately invited to submit 
education and training records that 
identify the level of his education and 
training.  In this regard, the veteran's 
vocational rehabilitation and education 
folder, if any, should be associated with 
the claims folder.  

5.  Following the above development, the 
RO should review all of the evidence of 
record, and readjudicate the claim on 
appeal.  If any of desired benefit is not 
granted, then an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative, 
and they should also be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


